Exhibit 10.1 AGREEMENT THIS AGREEMENT (the “Agreement”), dated as of June 29, 2007 (the “Effective Time”), is made and entered into by and among Odyssey HealthCare, Inc., a Delaware corporation (the “Company”), and Deborah A. Hoffpauir (“Employee”). W I T N E S S E T H: WHEREAS, Employee and the Company are party to that certain Employment Agreement of Deborah A. Hoffpauir, made and entered into as of August 1, 2005 (the “Employment Agreement”), a true and correct copy of which is attached hereto as Exhibit A; WHEREAS, Employee has announced her resignation as Senior Vice President and Chief Operating Officer of the Company (the “Resignation”), and Employee and the Company have mutually agreed that such resignation will be effective on the earlier to occur (such date, the “Resignation Effective Time”) of (i) the Company’s employment of a Chief Operating Officer to replace Employee in such position or (ii) July 1, 2007; WHEREAS, the Company and Employee have mutually agreed to the termination of the Employment Agreement, without further rights or obligations of either party under the Employment Agreement (except to the extent that any such rights or obligations are expressly incorporated herein), effective as of the Effective Time; WHEREAS, upon the termination of the Employment Agreement, (i) the Company desires to retain the services of Employee, and Employee desires to be employed by the Company as an at-will employee and to continue to serve as Senior Vice President and Chief Operating Officer of the Company until the Resignation Effective Time and (ii) following the Resignation Effective Time, the Company desires to continue to retain the services of Employee, and Employee desires to remain employed by the Company as an at-will employee and to continue to serve as Regional Vice President of the Company’s Southeast Region, in the case of clauses (i) and (ii), upon the terms and conditions set forth in this Agreement; and WHEREAS, each capitalized term used but not otherwise defined herein shall have the meaning given such term in the Employment Agreement. NOW, THEREFORE, in consideration of the mutual covenants, agreements, and promises set forth herein, and for other good a valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Employee and the Company hereby agree as follows: 1.Acknowledgement; Termination of Employment Agreement.The parties hereby represent and warrant that prior to the Effective Time, Employee’s employment relationship with the Company was pursuant to and governed solely by the Employment Agreement.Effective as of the Resignation Effective Time, Employee resigns as Senior Vice President and Chief Operating Officer of the Company and as an officer of the Company’s subsidiaries, including, without limitation, Odyssey HealthCare Holding Company, Odyssey HealthCare GP, LLC, Hospice of the Palm Coast, Inc., Odyssey HealthCare Management, LP, Odyssey HealthCare Operating A, LP, Odyssey HealthCare Operating B, LP, and Odyssey HealthCare Foundation. In connection with Employee’s resignation, the parties hereby agree that the Employment Agreement is hereby terminated in full as of the Effective Time, except as set forth in Section 4, without any further action on the part of the Company or Employee and, except as set forth in Section 4, thereafter shall be of no further force or effect.From and after the date of termination of the Employment Agreement, Employee shall not be entitled to receive any further wages, compensation, or benefits arising pursuant to the Employment Agreement, and neither the Company nor Employee shall have any rights or obligations thereunder, other than as provided in Section 4.Employee agrees to execute all further documents which the Company may reasonably request of her to effectuate such resignations. 2.Continued Services. (a)At Will Employment.Effective as of the Effective Time, and subject to such terms and conditions as are set forth in this Agreement, the Company hereby retains Employee as an employee to perform such services on behalf of the Company as set forth herein or as may be mutually agreed to in writing by the Company and Employee, and Employee hereby accepts such employment from the Company.Until the Resignation Effective Time, Employee shall serve as Senior Vice President and Chief Operating Officer of the Company, and shall have such powers and duties (including holding officer positions with one or more Subsidiaries of the Company) as may be assigned from time to time by the Board of Directors of the Company (the “Board”).Following the Resignation Effective Time, Employee shall no longer serve as Senior Vice President and Chief Operating Officer of the Company, but shall serve as Regional Vice President of the Company’s Southeast Region, and shall have such powers and duties as may be assigned from time to time by the President or the Chief Operating Officer of the Company.The Company has the right to terminate the Employee’s employment under this Section 2(a) at will (for any reason or no reason), and, in the event the Company exercises such right of termination, the Company shall pay to Employee any compensation or benefits due Employee pursuant to Section 2(b) and Section 2(c), if applicable, through and including the date of such termination, and thereafter the Company shall have no further obligation to Employee hereunder or otherwise, except as required by the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or other applicable law. (b)Employee Compensation and Benefits. (i)Annual Base Salary.Employee shall receive an annual base salary (“Annual Base Salary”) which shall be paid bi-weekly in accordance with customary payroll practices of the Company.Employee’s Annual Base Salary shall be $335,000.00 per year until December 31, 2007.Effective January 1, 2008 and thereafter for so long as Employee remains in the employ of the Company, subject to any increases or decreases in salary as the President in his discretion from time to time shall deem appropriate, Employee’s Annual Base Salary shall be $183,000.00 per year. (ii)Pro-Rated 2007 Annual Bonus.Employee shall be entitled to receive an annual bonus for 2007 for her service as Senior Vice President and Chief Operating Officer from January 1, 2007 through the Resignation Effective Time.Such bonus shall be a pro-rated amount equal to the product of (i) the amount of the annual bonus, if any, to which Employee would have been entitled for calendar 2007 if Employee had not resigned as Senior Vice President and Chief Operating Officer of the Company, multiplied by (ii) a fraction, the numerator of which is the number of days that have elapsed since January 1, 2007 through (but not including) the Resignation Effective Time, and the denominator of which is the total number of days in 2007.Such bonus shall be paid at such time as the Company pays the executives of the Company annual bonuses for the 2007 calendar year (but in no event later than the fifth business day after the Company publicly announces its earnings for such calendar year in a press release), whether or not Employee is then employed by the Company.Except for the foregoing bonus, Employee shall not be entitled to receive any other bonus from the Company for the 2007 calendar year.
